Exhibit 10.12
(BIOCRYST LOGO) [g26459g2645901.gif]

             
 
  BIOCRYST PHARMACEUTICALS, INC.
2190 PARKWAY LAKE DRIVE
BIRMINGHAM. AL 35244
205-444-4600 205-444-4640 FAX   Jon P. Stonehouse
Chief Executive Officer  
 
         
 
  2425 KILDAIRE FARM ROAD, SUITE 106
CARY, NC 27518
919-859-1302 919-851-1416 FAX      
 
         
 
  www.biocryst.com    

December 11, 2009
Peter McCullough
40 Manomet Ave.
Hull, MA 02045
Dear Peter:
On behalf of BioCryst Pharmaceuticals, Inc., I am pleased to extend to you a
formal invitation to join the BioCryst team as Vice President Operations. You
will report directly to the Sr. Vice President and Chief Financial Officer,
Stuart Grant.
We are projecting a start date sometime in early January 2010 (exact date to be
determined and finalized) and your compensation will consist of the following
components:

  1.   A salary rate of $10,833,33 ($260,000 annually) per semi-monthly period
payable on the 15th and 31st of each month, subject to the customary deductions
and withholdings as required by law.     2.   In addition to the basic
compensation set forth in (1) above, Employee shall be eligible to earn a cash
bonus, payable as soon as reasonably practicable in the calendar year following
each calendar year during the term of this Agreement, based on the Company’s
achievement of performance related goals proposed by management and approved by
the Board for the Company’s applicable fiscal year (the “Fiscal Year”), and the
Employee’s performance during the year. The bonus actually earned, if any, shall
be based on a target amount equal to 25% of the base compensation, earned by
executive during such Fiscal Year (the “Target Amount”), and shall be pro-rated
based on the degree to which the performance goals have been achieved, subject
to a minimum level of achievement proposed by management and approved by the
Board. The Target Amount for the 2010 Fiscal Year shall be prorated based on
Employee’s base salary as of December 31, 2010. Employee must be employed
through April 1, of the next succeeding Fiscal Year in order to receive the
annual bonus for each Fiscal Year.

 



--------------------------------------------------------------------------------



 



Peter McCullough
Page Two
December 11, 2009

  3.   You will be eligible to receive 70,000 shares of BioCryst stock in an
employee incentive stock option program, which the BioCryst Board of Directors
has instituted. All stock option grants are subject to the approval of the
Compensation Committee and subject to the requirements of state and federal
laws. Your grant date for these options will be your start date with the pricing
being determined by the closing market price on that date.         The parties
intend for the Option to qualify as “incentive stock options,” as that term is
defined in Section 422 of the Internal Revenue Code of 1986, as amended
(“Section 422”) to the fullest extent possible. The parties understand that the
portion of the Option, together with the portion of any other incentive stock
option granted by BioCryst and its parent and subsidiary corporations, if any,
which may become exercisable in any year in excess of an aggregate of $100,000
fair market value, determined as of the date the Option or such other option, as
the case may be, was granted, may not be treated as an incentive stock option
under Section 422.     4.   You will be eligible to participate in the Company
benefit programs according to the terms of those programs. We currently have
group life insurance, disability insurance (short and long term), medical/dental
insurance plans and a 401(k) retirement plan with a company match. BioCryst pays
100% of the Employee Only premiums, and requires employees to contribute toward
the cost of dependent medical premims.         Our 401(k) retirement plan allows
you to contribute as much as 30% of your salary. The Company currently matches
your contribution up to 5% of your salary.         We also have an Employee
Stock Purchase Plan (ESPP) that allows a payroll deduction of up to 15% of your
salary, subject to certain IRS limitations, to purchase the Company’s stock at a
discount of at least 15% of the market value. The market value used is the lower
of the market value at the beginning or end of each six-month purchase period.  
  5.   Relocation Assistance: In connection with Employee’s execution of this
Agreement Employee shall be provided with relocation assistance (highlighted in
the attached Relocation Policy) to assist with the relocation to, North
Carolina. Some of the benefits offered include:

  a.   Temporary Housing — Temporary housing will be provided to you for up to
three (3) months with the North Carolina Triangle area. BioCryst will work with
you to locate suitable housing. Should you not need to use the full three
(3) months of temporary housing, Biocryst would pay you the amount of monthly
housing ($2,500) for each full month that you do not use temporary housing, not
to exceed three (3) months in total.

 



--------------------------------------------------------------------------------



 



Peter McCullough
Page Three
December 11, 2009

  b.   Household Goods — Arrangements with a moving company of BioCryst’s choice
will be made to pack, load and unload your household goods from your current
residence to the North Carolina residence. BioCryst will also include the cost
to ship a maximum of one vehicle to North Carolina.     c.   Home Marketing
assistance on the sale of your current residence, closing cost reimbursement,
house hunting trips and tax assistance/gross up of costs associated with the
move.

  6.   You will be eligible for vacation during calendar year 2010. These days
will accrue at a rate of 13.33 hours per month (this is 4 weeks on an annual
basis). We also observe nine holidays during the year and allow an additional
two floating holidays (1/2 day earned each calendar quarter) to be used at the
employee’s discretion. Any questions concerning our fringe benefit programs can
be directed to Robert Stoner or Mike Richardson.

  7.   You will be paid a 1 time sign-on bonus of $40,000, subject to the
customary deductions and withholdings as required by law. This signing bonus
will be paid to you following 30 days of active employment. Should you
voluntarily separate employment with BioCryst Pharmaceuticals within 12 months
from your start date, you will be required to reimburse the company for the net
amount of the sign-on bonus paid.

Upon joining BioCryst, as a term of your employment, you agree to execute the
Company’s standard nondisclosure agreement. In that agreement, you will confirm,
among other things, that representations previously made to us by you that your
employment with BioCryst will not cause you to breach any fiduciary or other
duty, covenant, or understanding to which you are a party or by terms of which
you are bound.
This offer is contingent upon you successfully passing a pre-employment drug
screen, as well as confirmation of your education/experience information, and a
background check. Your employment with BioCryst is for all purposes “at will,”
and this letter does not constitute an employment contract. Instead, it sets
forth the initial terms of your employment with BioCryst.

 



--------------------------------------------------------------------------------



 



Peter McCullough
Page Four
December 11, 2009
All of us at BioCryst look forward to your joining the effort to build the
Company into a sustainable, profitable business engaged in pioneering science. I
know that you will be challenged by this new opportunity and will make
significant contributions in the months ahead.
Please indicate that you have read and agree to this letter by signing the
original and returning it to Robert C. Stoner within one week at his Durham, NC
office.

              Sincerely,
         /s/ Jon P. Stonehouse         Jon P. Stonehouse         President and
CEO     

     
cc:
  Robert C. Stoner — VP Human Resources
Stuart Grant — Sr. VP & CFO

          Accepted and agreed:
      Name:   /s/ Peter McCullough          Peter McCullough   

Date: 15 Dec 09

 